Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Ragusa on 31 August 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1 line 22, “being a temperature” was deleted.
In claim 2 line 3, “being a pressure” was deleted.
In claim 3 line 3, “being a target value thereof” was deleted.
In claim 4 line 3, “the radiator pressure PCI being the pressure of the radiator and to control the” was replaced by --a radiator pressure PCI of the radiator and to control a--
In claim 4 line 6, “being a target value thereof” was deleted.
In claim 4 lines 10-11, “being a pressure” was deleted.
In claim 5 line 3, “the target” was replaced by --a target--
In claim 5 line 4, “being the target value” was deleted.
In claim 6 line 2, “the radiator” was replaced by --a radiator--
In claim 6 line 3, “being the pressure” was deleted.
In claim 6 line 3, “being a target value” was deleted.
In claim 9 line 5, “the lower limit of controlling” was replaced by --a lower limit of controlling of the target heat absorber temperature TEO--
In claim 9 line 6, “let the auxiliary heating device” was replaced by --operates the auxiliary heating device to--
In claim 10 line 4, “radiated, by” was replaced by --radiated by operating--
In claim 10 line 7, “the target” was replaced by --a target--
In claim 10 line 8, “the valve” was replaced by --a valve--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The arrangement and structural limitations of different components and as well as the control device functions are novel, and the limitations of claim 1 cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762                      

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762